Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to foreign application DE102016013155.1 filed on October 26th, 2016 has been accepted.
Information Disclosure Statement
The Information Disclosure Statement filed on May 29th, 2019 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hole producing unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-7 objected to because of the following informalities: throughout the claims “characterized in that” should be “wherein;” in claim 1, L13, “at last one blood vessel” should be “at least one blood vessel;” in claim 1, L15 “back-scattered radiation of the blood which radiation is conducted” should be   “back-scattered radiation of the blood by which radiation is conducted.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“Hole-producing unit” in claims 1 and 6 invokes 112(f). The term “hole-producing unit” is defined as a laser (p8, L7).
“Optical measuring device” in claim 6, invokes 112(f). The  term “optical measuring device is defined as a laser used to excite the blood vessel and a sensor to detect a signal (p9, L1-11)




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the selected back-scattered radiation" in L3.  There is insufficient antecedent basis for this limitation in the claim. The term will be interpreted as if it read “the back-scattered radiation.”
 

Claim 6 is rendered indefinite for reciting “with the method according to claims 1 to 5 being performed.” It is unclear whether the claim is attempting to positively recite the method of claims 1-5. It is suggested that the claim be written without this phrasing to avoid any potential 112b and 112d issues (See MPEP 2173.05(f)).

Claim 7 is rendered indefinite for reciting that the different connections are “embodied by lines.” The meaning of this phrase is unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the 
claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hurlin et al. (US 10458967), hereafter Hurlin.

With regards to claim 1, Hurlin discloses a method for positioning a measuring point on at least one blood-carrying vessel of an opened bird egg to subsequently determine the sex of the bird egg (Abstract; Col. 2, L28-34) with a production of a hole (opening 31) on the bird egg (12), which comprises at least a blunt end (14) and a pointed end (not labeled in Figs.) as well as an egg shell (not labeled separately from components) having an inner shell membrane (19), an outer shell membrane (20) located more proximately to the calcareous shell (11) of the bird egg, wherein the bird egg is opened (opening 31) in order to perform at least one optical measurement related to the blood (Col. 9, L42-46), the production of the hole at the blunt end  of the bird egg is carried out by means of a hole-producing unit (working device 8 creating break point 30 which then is removed to create opening 31), wherein the hole affects the calcareous shell  and the outer shell membrane (Col. 9, L34-40), which forms an air space (air cell 13) with an inner shell membrane, and the inner shell membrane remains intact (Fig. 5), wherein in the region of the hole at the blunt end beneath the intact inner shell membrane at least one blood vessel is registered (via candling device 40) and the blood therein is excited by means of a preset incident radiation (Col. 9, L42-46), with the back-scattered radiation of the blood, which radiation is conducted through the intact inner shell membrane and is related to the blood, being measured, detected (Col. 9, L42-46), and evaluated for determining the sex (Abstract).

With regards to claim 2, Hurlin discloses all the elements of claim 1 as outlined above. Hurlin further discloses during the egg opening, the calcareous shell provided with the adherent outer shell membrane is perforated (Fig. 5), and the blood of at least one blood vessel is spectroscopically examined (Col. 13, L8-13), and the inner shell membrane remains intact (Fig. 5) during the egg opening and the subsequent spectroscopic optical measuring signal acquisition through at least the inner shell membrane of the egg shell (Col. 13, L14-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurlin.

With regards to claim 4, Hurlin discloses all the elements of claim 1 as outlined above. Hurlin further discloses wherein, after the detection of the selected back-scattered radiation, the hole in the blunt end is closed by means of a seal (closing device 7 puts locking element 34 in place). Hurlin does not directly disclose wherein at least the incubation of the egg for which the sex has been determined to be female is continued. However, the examiner takes Official notice that incubation of only female eggs is known in the art and therefore would be rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention because more female chicks are needed than male chicks. 

With regards to claim 5, Hurlin discloses all the elements of claim 1 as outlined above. Hurlin does not directly disclose one or more lasers are used for registering a blood vessel, for optical excitations of the blood and/or for measurement of the back-scattered radiation related to the blood. However, the examiner takes Official notice that it is known in the art that lasers are used for this purpose and therefore rendered obvious to a person with ordinary skill in the art before the effective filing date of the invention.


Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurlin, further in view of Vishnia (US 10477841).

With regards to claim 3, Hurlin discloses all the elements of claim 1 as outlined above. Hurlin does not disclose before and during the measurement, a temperature control of the egg holder and the measurement environment of the egg are performed with an assigned unit for temperature control.
However, Vishnia discloses a temperature control of an egg holder and the environment of the egg are performed with an assigned unit for temperature control during incubation (Col. 11, L12-15). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a temperature control element as disclosed by Vishnia to the method disclosed by Hurlin, in order to help ensure the eggs remain viable (Col. 1, L27-30 of Vishnia details how temperature affects hatching rates).  

With regards to claim 6, Hurlin discloses an apparatus for positioning a measuring point on at least one blood-carrying vessel of an opened bird egg  within an egg tray for subsequently determining the sex of the bird egg (Abstract; Col. 11, L36-39), the apparatus comprises at least - a hole-producing unit (working device 8) for producing a hole (opening 31 at the blunt end (14) of the bird egg (12), and an optical measuring device (measuring probe 32) for measuring the back-scattered radiation related to the blood. 
Hurlin does not disclose two axes that can be rotated/tilted on an XY-plane, which axes are connected to the egg tray, wherein the axes are operated by rotation/tilt signals; a motor-controlled tilting apparatus that is connected to the axes; and a central control unit that is connected to the motor-controlled tilting apparatus; wherein the axes are rotated such that, if the embryo drifts out of the central egg axis, the drifting embryo is positioned in the proximate region of the egg axis in a centered manner and a minimum distance between the curvature of the inner shell membrane and the embryo is achieved.
However, Vishnia discloses a tiltable egg tray (trolley 56) with a motor-controlled tilting apparatus (egg mover 34) that receives tilting instructions from a controller (38) that tilts the egg tray (Col. 6, L54-57). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the tilting mechanism disclosed by Vishnia to the apparatus disclosed by Hurlin in order to reduce damage to the embryo (Vishnia, Col. 6, L5-7). It should be noted that the “rotated such that…” limitation is a functional limitation and as such is anticipated by the prior art as long as the structural components can perform the function (MPEP 2114.II). 

With regards to claim 7, Hurlin and Vishnia discloses all the elements of claim 6 as outlined above. Hurlin does not directly disclose the connections between the motor-controlled tilting apparatus and the axes are at least embodied by lines and the connections between the motor-controlled tilting apparatus and the central control unit are at least embodied by lines. However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the connections be made in an appropriate manner based on project parameters in order to have the apparatus function as intended.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653